DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of I in the reply filed on February 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Ruedgisch (GB 1170986 A).
(Claim 1) Von Ruedgisch (“Von Rue”) discloses a fixture (Figs. 1, 5) capable of assisting in working an aircraft component (68) having an aircraft component surface (Fig. 5).  The fixture includes a mount (22, 18, 16) capable of being coupled to a worksurface (surface upon which 10 rests (i.e., floor)) that has a first mount end and a second mount end spaced apart from the first mount end (Figs. 1, 3, 5).  The mount includes a collet (22) including the mount front end.  The collet defines an aperture (for receiving 23 of rib) and an opening opposite the aperture (screw holes on flange, Figs. 1, 3, 5).  The mount also includes a base (16, 18, 14, and screws for 
(Claim 6) The mount further includes a connector (14) that includes the second mount end.  The connector is capable of being coupled to the worksurface for coupling the mount to the worksurface (i.e., floor, Figs. 1, 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US Patent No. 1,369,707) in view of Von Ruedgisch (GB 1170986 A).
(Claim 1) Reilly discloses a fixture (Figs. 1-4) capable of assisting in working an aircraft component having an aircraft component surface.  The fixture includes a mount (Fig. 2), capable of being coupled to a worksurface (Page 1, Lines 39-43), that has a first mount end (at approx.. 13, 15) and a second mount end (at approx.. end of detail 1) spaced apart from the first mount end (Figs. 1, 2).  The mount includes a collet (15, 13) including the mount front end.  The collet 
Von Rue discloses a fixture (Figs. 1, 5) capable of assisting in working an aircraft component (68) having an aircraft component surface (Fig. 5).  The fixture also includes a rib (66, 60, 56, 23) having a rib surface configured to receive the aircraft component (Figs. 1, 5, 6).  The rib surface is capable of being in abutting contact with at least a portion of the aircraft component surface (Figs. 1, 5).  An extension (23) extends away from the rib and is capable of being received by the aperture (22) to couple to rib to the mount (Figs. 1, 5).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the fixture disclosed in Reilly with a rib as taught by Von Rue in order to connect the rib for working a component having a flat seat surface.
(Claim 4) The base (Reilly 5, 1) includes a stationary portion (Reilly 1) and an adjustable portion (Reilly 5) moveably coupled to the stationary portion and the adjustable portion is removably coupled to the collet (Reilly Fig. 2).
(Claim 5) The mount is not explicitly disclosed as including a shielding component overlying the base for minimizing exposure of the base to contaminants.  Nevertheless, Examiner takes official notice that shielding components for protecting movable parts from debris is well known in the art.  Therefore, at a time prior to filing it would have been obvious to one of .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US Patent No. 1,369,707) in view of Von Ruedgisch (GB 1170986 A) further in view of Huang (US Pub. No. 2015/0202693 A1).
Reilly discloses that the base may be connected to a worksurface, but the reference fails to explicitly disclose a connector removably connected to other features of the mount adjacent the second end such that is it capable of being mounted within a vice.
Huang discloses a connector (11) removably connected to other features of a mount (1) adjacent a second end such that is it capable of being mounted within a vice (Fig. 6).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the fixture disclosed in Reilly with a connector and vice as taught by Huang in order to connect the fixture to stably fix a worksurface.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reiling et al. (DE 102005001348 A1) in view of Von Ruedgisch (GB 1170986 A).
Reiling et al. (“Reiling”) discloses a fixture (Figs. 1-7) capable of assisting in working an aircraft component having an aircraft component surface.  The fixture includes a mount (Fig. 1), capable of being coupled to a worksurface (via 3), that has a first mount end (at approx.. 25) and a second mount end (at approx.. end of detail 4) spaced apart from the first mount end (Figs. 1, 2).  The mount includes a collet (25) including the mount front end.  The collet defines an aperture (at top end of 25; Figs. 1, 2) and an opening opposite the aperture (for screw and nut to connect to 24 of base).  The mount also includes a base (20-24) that is disposed adjacent to the second mount end (Figs. 1, 2).  The opening is capable of receiving the base to removably couple 
Von Rue discloses a fixture (Figs. 1, 5) capable of assisting in working an aircraft component (68) having an aircraft component surface (Fig. 5).  The fixture also includes a rib (66, 60, 56, 23) having a rib surface configured to receive the aircraft component (Figs. 1, 5, 6).  The rib surface is capable of being in abutting contact with at least a portion of the aircraft component surface (Figs. 1, 5).  An extension (23) extends away from the rib and is capable of being received by the aperture (22) to couple to rib to the mount (Figs. 1, 5).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the fixture disclosed in Reiling with a rib as taught by Von Rue in order to connect the rib for working a component having a flat seat surface.
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record fails to disclose an opening opposite the aperture as per amended claim 1.  As indicated in the Rejection above, Examiner disagrees.  Under the broadest reasonable interpretation of the prior art of record, an opening opposite to the collet aperture exists in each of the Von Rue and Reilly references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN C RUFO/Primary Examiner, Art Unit 3722